Exhibit (a)(1)(i) Offer to Purchase for Cash Up to 4,000,000 Shares of Common Stock of Pharmacyclics, Inc. at a Purchase Price of $1.05 Per Share by RWD Acquisition I LLC whose sole member is Robert W. Duggan THE OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, NEW YORK TIME, ON MAY 30, 2008, UNLESS THE OFFER IS EXTENDED. Upon the terms and subject to the conditions described in this Offer to Purchase and the accompanying Letter of Transmittal (which together, as they may be amended and supplemented from time to time, constitute the “Offer”), RWD Acquisition I LLC, a Delaware limited liability company whose sole member is Robert W. Duggan (“RWD,” “we,” or “us”), is offering to purchase up to a maximum of 4,000,000 shares of common stock, par value $0.0001 per share (the “Shares”), of
